 
 
Exhibit 10.7
 
 
 
Clinical Trial Agreement
 
 
This Clinical Trial Agreement (“Agreement”) is made as of this ___ day of
September 2019 (the “Effective Date”) by and between Regents of the University
of Minnesota, a non-profit, educational, and research (“Institution”) with an
address at Sponsored Projects Administration, 450 McNamara Alumni Center, 200
Oak Street S.E., Minneapolis, MN 55455 and GT Biopharma, Inc., a Delaware
corporation having its principal place of business 9350 Wilshire Blvd., Suite
203, Beverly Hills, CA 90212 (“Sponsor”). Sponsor and Institution are herein
referred to collectively as “Parties.” Individually, each of Sponsor and
Institution is a “Party”.
 
WHEREAS, Sponsor is a for-profit organization that intends to fund a single
center clinical trial, in accordance with Sponsor’s FDA authorized
investigational new drug application (“IND”) number 136205 and further described
in Section 1.1 below, involving the use of certain diagnostic(s), drug(s),
device(s), or biologic(s);
 
WHEREAS, the Institution has appropriate facilities and personnel with the
qualification, training, knowledge, and experience necessary to conduct such a
clinical trial; and
 
WHEREAS, the Study contemplated by this Agreement is of mutual interest and
benefit to Institution and Sponsor, and will further the instructional and
research objectives of Institution in a manner consistent with its status as a
nonprofit educational, research and health care institution;
 
NOW, THEREFORE, in consideration for the mutual promises made in this Agreement
and for valid consideration, the Parties agree as follows:
 
1. Scope of Agreement
 
1.1.            
Institution will undertake a sponsored single center clinical trial (“Study”) in
accordance with Sponsor’s FDA authorized IND No. 136205 and described in the
protocol HM2015-39 (CPRC # 2015LS167) (“Protocol”) entitled, “CD16/IL-15/CD33
(161533) Tri-Specific Killer Engagers (TriKEs) for the Treatment of High Risk
Myelodysplastic Syndromes, Refractory/Relapsed Acute Myeloid Leukemia and
Advanced Systemic Mastocytosis” incorporated herein as Exhibit A. Institution
will only recruit subjects in accordance with the Protocol. The Study will be
conducted at the Institution under the direction of Erica Warlick, MD, an
employee of Institution (“Principal Investigator”).
 
1.2.            
In the event of any conflict between the terms and conditions of this Agreement
and the Protocol or between this Agreement and any of its Exhibits, the terms
and conditions of the Protocol shall control with respect to matters of the
clinical conduct of the Study, and the terms of this Agreement shall control
with respect to all other matters.
 
1.3.            
Institution agrees to provide all reasonable personnel, facilities, and
resources, as required, to perform responsibilities under the Study. University
shall manufacture and provide the required quantities of properly-labeled
drug(s) (“Study Drug”) under the terms of a separate agreement between the
parties. Receipt, storage, and handling of Study Drug will be in compliance with
all applicable laws and regulations and the Protocol.
 
 
 
1

 
 
 
 
1.4.            
Sponsor and Institution shall comply with and conduct all aspects of the Study
in compliance with all applicable federal, state, and local laws and
regulations, including generally accepted standards of good clinical practice as
adopted by current FDA regulations and statutes and regulations of the U.S.
Government relating to exportation of technical data, computer software,
laboratory prototypes, and other commodities as applicable to academic
institutions. Institution will only allow individuals who are appropriately
trained and qualified to assist in the conduct of the Study.
 
1.5.            
Institution shall obtain Institutional Review Board (“IRB”) approval for this
Study and proof thereof shall be provided to Sponsor. Initiation of the Protocol
and Institution’s obligation to conduct the Study shall not begin until IRB
approval is obtained. Institution shall obtain from each subject, prior to the
subject's participation in the Study, a signed informed consent and necessary
authorization to disclose health information to Sponsor in a form approved in
writing by the IRB or a waiver of consent as directed by the IRB and further
provided that the informed consent is consistent with Institution's policies.
 
1.6.            
Sponsor agrees to provide Institution with all data and safety monitoring
reports related to the Study to the extent such information is made available to
Sponsor by the PI and Institution, and Institution agrees to submit such
information to the IRB as required. During the Study and for at least two (2)
years following the completion of the Study, Sponsor shall promptly provide
Institution and Principal Investigator with the written report of any findings,
including Study results and any routine monitoring findings in site monitoring
reports, and data safety monitoring committee reports including, but not limited
to, data and safety analyses, and any Study information that may (i) affect the
safety and welfare of current or former Study subjects, or (ii) influence the
conduct of the Study. Institution and/or Principal Investigator will communicate
findings to the IRB and Study subjects, as appropriate.
 
1.7.            
Institution and the Principal Investigator shall promptly inform Sponsor of any
urgent safety measures as instructed in the Protocol or breaches of the Protocol
of which Institution or Principal Investigator becomes aware.
 
2. Payments
 
2.1            
Sponsor agrees to pay Institution in accordance with the budget attached as
Exhibit B (“Budget”) on a fixed-fee prorated basis, according to the actual work
completed and any non-cancelable obligated expenses, for subjects who are
enrolled into the Study. Sponsor acknowledges and agrees that some expenses on
Exhibit B may represent costs incurred by Institution prior to the Effective
Date of this Agreement. Such costs shall be limited to those related directly to
the Study, and specifically described in Exhibit B. The Parties acknowledge that
the Budget amounts represent an equitable exchange for the conduct of the Study
in light of the professional time and expenses required for the performance of
the Study.
 
 
 
2

 
 
 
 
2.2            
In addition to other necessary routing information detailed in Exhibit B, each
payment shall clearly reference the: Study Protocol Number and PI name. The
Institution’s tax identification number is: 41-6007513.
 
3. Confidentiality
 
3.1.            
It is anticipated that in the performance of this Agreement, Sponsor or
Institution may need to disclose (“Disclosing Party”) to the other party
(“Receiving Party”) information which is considered confidential. The rights and
obligations of the Parties with respect to such information are as follows:
 
“Confidential Information” refers to information of any kind which is disclosed
by the Disclosing Party to the Receiving Party for purposes of conducting the
Study or Data (as defined below in Section 4) which:
 
a) 
by appropriate marking, is identified as confidential and proprietary at the
time of disclosure;
 
b) 
if disclosed orally, is identified in a marked writing within thirty (30) days
as being confidential; or
 
c) 
is of such a nature that a reasonable person familiar with the Study would
consider it to be confidential or proprietary from the context or circumstances
of disclosure.
 
Each party agrees, for a period of five (5) years following the termination or
expiration of this Agreement, to use reasonable efforts, no less than the
protection given their own confidential information, to use Confidential
Information received from the other party in accordance with this Section.
 
Receiving Party agrees to use Disclosing Party’s Confidential Information solely
as allowed under the terms of this Agreement, and for the purpose of conducting
the Study. Receiving Party agrees to make Disclosing Party’s Confidential
Information available only to their and their affiliate’s respective employees,
personnel, agents, consultants, and vendors, and approved subcontractors, as
applicable, who require access to such Confidential Information in the
performance of this Study, and are subject to similar terms of confidentiality.
 
3.2.            
The obligation of nondisclosure does not apply with respect to any of the
Confidential Information that:
 
a) 
is or becomes public knowledge through no breach of this Agreement by Receiving
Party;
 
b) 
is disclosed to Receiving Party by a third party entitled to disclose such
information without known obligation of confidentiality;
 
c) 
is already known or is independently developed by Receiving Party without use of
the other party’s Confidential Information as shown by Receiving Party’s
contemporaneous written records;
 
d) 
is necessary to obtain IRB approval of Study or required to be included in the
written information summary provided to Study subject(s) and/or informed consent
form;
 
e) 
is released with the prior written consent of the Disclosing Party; or
 
f) 
is required to support the medical care of a Study Subject.
 
 
 
3

 
 
3.3.            
Receiving Party may disclose Confidential Information to the extent that it is
required to be produced pursuant to a requirement of applicable law, IRB,
government agency, an order of a court of competent jurisdiction, or a facially
valid administrative, Congressional, or other subpoena, provided that Receiving
Party, subject to the requirement, order, or subpoena, promptly notifies
Disclosing Party. Disclosing Party may seek to limit the scope of such
disclosure and/or seek to obtain a protective order. Receiving Party will
disclose only the minimum amount of Confidential Information necessary to comply
with law or court order as advised by legal counsel.
 
3.4.            
No license or other right is created or granted hereby, except the specific
right to conduct the Study as set forth by Protocol and under terms of this
Agreement, nor shall any license or other right with respect to the subject
matter hereof be created or granted except by the prior written agreement of the
Parties duly signed by their authorized representatives.
 
3.5.            
Upon Disclosing Party's written request, Receiving Party agrees to return all
Confidential Information supplied to it by Disclosing Party at Disclosing
Party’s expense pursuant to this Agreement except that Receiving Party may
retain one (1) copy of any such Confidential Information in a secure location
for purposes of identifying and satisfying its obligations and exercising its
rights under this Agreement.
 
3.6            
Institution and Sponsor may each disclose the existence of this Agreement and
any additional information necessary to ensure compliance with applicable
Federal, State and Institutional policies, regulations, and laws.
 
4. Data Use and Ownership
 
4.1.            
“Data” shall mean all data and information generated by Institution as a result
of conducting the Study in accordance with the IRB approved Protocol.
 
4.2.            
Sponsor shall own and have the right to use the Data in accordance with the
signed informed patient consent and authorization form, applicable laws, and the
terms of this Agreement.
 
4.3.            
Data does not include original Study subject or patient medical records,
research notebooks, source documents, or other routine internal documents kept
in the Institution’s ordinary course of business operations, which shall remain
the sole and exclusive property of the Institution or medical provider.
 
 
 
4

 
 
 
 
4.4            
Notwithstanding any licenses or other rights granted to Sponsor herein, but in
accordance with the confidentiality and publication sections herein, Institution
shall retain the right to use the Data and results for its publication, IRB,
regulatory, legal, clinical, educational, and research purposes. The foregoing
is not intended to grant to the University any right to use the following
Sequence:
 
NWVNVISDLKKIEDLIQSMHIDATLYTESDVHPSCKVTAMKCFLLELQVISLESGDASIHDTVENLIILANDSLSSNGNVTESGCKECEELEEKNIKEFLQSFVHIVQMFINTS
 
(“Altor Sequence”) to which Altor Bioscences and its owner, ImmunityBio, Inc.
claims ownership for any purpose other than to perform the Study.
 
5. HIPAA/HIPAA Privacy
 
5.1.            
Institution shall comply with applicable laws and regulations, as amended from
time to time, including without limitation, the Health Insurance Portability and
Accountability Act of 1996 and it’s implementing regulations (HIPAA) with
respect to the collection, use, storage, and disclosure of Protected Health
Information (PHI) as defined in HIPAA. Sponsor shall collect, use, store,
access, and disclose PHI collected from Study subjects only as permitted by the
IRB approved informed consent form or HIPAA authorization form obtained from a
Study subject. Sponsor will collect, use, store, and disclose any Subject
Material, defined in Section 15, it receives only in accordance with the
informed consent form and, in any event, will not collect, use, store, or
disclose any PHI attached to or contained within the Subject Material in any
manner that would violate this Section of the Agreement.
 
Institution acknowledges that, pursuant to Section 111 of the Medicare,
Medicaid, and SCHIP Extension Act of 2007 ("MMSEA"), Sponsor has an obligation
to submit certain reports to the Centers for Medicare & Medicaid Services with
respect to Medicare beneficiaries who participate in the Study and experience a
research injury for which diagnosis or treatment costs are incurred. Sponsor
recognizes that Institution and Sponsor are subject to laws and regulations
protecting the confidentiality of research subject information. Accordingly: (1)
Institution agrees upon prior written request to provide to Sponsor, or a
third-party vendor as designated by Sponsor, certain identifiable patient
information required by MMSEA for Study subjects who are Medicare beneficiaries
and incur medical costs in association with a research injury and whose costs
are reimbursed by Sponsor pursuant to this Agreement; and (2) Institution
further agrees to otherwise cooperate with Sponsor (and any third-party vendors
as designated by Sponsor) to the extent necessary for Sponsor to meet its MMSEA
reporting obligations.
 
5.2.            
Sponsor’s ability to review the Study subjects’ Study-related information
contained in the Study subject’s medical record shall be subject to reasonable
safeguards for the protection of Study subject confidentiality and the Study
subjects’ informed consent form or HIPAA authorization form.
 
5.3.            
Sponsor shall not attempt to identify, or contact, any Study subject unless
permitted by the informed consent form.
 
 
 
5

 
 
6. Record Retention
 
As applicable by law, Institution shall retain and preserve a copy of the Study
records for the longer of:
 
a) 
two (2) years after a marketing authorization for Study Drug, or Study Device
has been approved for the indication for which it was investigated or Sponsor
has discontinued research on the Study Drug or Study Device;
 
b) 
such longer period as required by federal regulatory requirements; or
 
c) 
as requested by Sponsor at Sponsor’s reasonable storage expense.
 
7. Monitoring and Auditing
 
7.1.            
Site visits by Sponsor and/or its authorized designee (e.g., Study monitor) will
be scheduled in advance for times mutually acceptable to the Parties during
normal business hours. Sponsor’s and/or authorized designee’s access is subject
to reasonable safeguards to ensure confidentiality of medical records and
systems.
 
7.2.            
Upon becoming aware of an audit or investigation by a regulatory agency with
jurisdiction over the Study, Institution agrees to provide Sponsor with prompt
notice of the auditor investigation. If legally permissible or allowable by the
regulatory agency and permissible in accordance with the Institution’s policy,
Sponsor may be available or request to be present with approval from auditor
during such audit, but Sponsor agrees not to alter or interfere with any
documentation or practice of Institution. Institution shall be free to respond
to any regulatory agency inquiries and will provide Sponsor with a copy of any
formal response or documentation to the regulatory agency regarding the Study.
 
8. Inventions, Discoveries and Patents
 
8.1.            
It is recognized and understood that certain existing inventions and
technologies, and those arising outside of the research conducted under this
Agreement, are the separate property of Sponsor or Institution and are not
affected by this Agreement, and neither Party shall have any claims to or rights
in such separate inventions and technologies.
 
8.2.            
Any new patentable inventions, developments, or discoveries made during and in
the performance of the Study (“Inventions”) shall be promptly disclosed to
Sponsor. Title to Inventions shall reside with Sponsor if Sponsor personnel are
the sole inventors, with Institution if Institution personnel are the sole
inventors, and shall be held jointly if both Institution and Sponsor personnel
are inventors. The foregoing is not intended to grant to either party any
invention that necessarily uses or incorporates the Altor Sequence.
 
8.3.            
To the extent that Institution owns sole or joint title in any Inventions,
Sponsor is hereby granted, without option fee other than consideration of the
Study sponsored herein, (i) a non-exclusive, perpetual, irrevocable, fully-paid
up, royalty-free, worldwide license for all purposes; and (ii) an exclusive
option to obtain an exclusive license to such Inventions for all purposes,
whereby upon Sponsor’s exercise of the option within twelve (12) months of
Institution’s notifying Sponsor of such Inventions, and payment of $15,000
license fee to Institution, Institution’s rights in such Inventions will be
added to and become a “Licensed Patent” under the Exclusive License Agreement
with Sponsor as Licensee, dated July 18, 2016, a copy of which is attached to
this Clinical Trial Agreement.
 
 
 
6

 
 
 
 
8.4.
Nothing contained in this Agreement shall be deemed to grant either directly by
implication, estoppel, or otherwise any license under any patents, patent
applications, or other proprietary interest to any other inventions, discovery
or improvement of either Party.
 
8.5.
The Parties agree that the provisions of this Agreement are intended to be
interpreted and implemented so as to comply with all applicable federal laws,
rules, and regulations, including without limitation the requirements of Rev.
Proc. 2007-47; provided, however, if it is determined by the Internal Revenue
Service or any other federal agency or instrumentality (the "Government") that
the provisions of this Agreement are not in such compliance, then the Parties
agree to modify the provisions and the implementation of this Agreement so as to
be in compliance with all applicable federal laws, rules, and regulations as
determined by the Government.
 
8.6.
The Institution retains on behalf of itself and all other non-profit research
institutions, to practice the Licensed Patent for any non-profit purpose,
including research, teaching, and educational purposes. Licensee agrees that,
notwithstanding any other provision of this Agreement, it has no right to
enforce the Licensed Patent against any such institution using the Licensed
Patent for non-profit purposes. The foregoing is not intended to grant to
University any rights with respect to the Altor Sequence, except to perform the
Study.
 
9. Publication
 
9.1.
Institution can publish and present Data and results arising out of its
performance of the Protocol (individually, a “Publication”). At least 30 days
prior to submission for Publication, Institution shall submit to Sponsor for
review and comment any proposed oral or written Publication ("Review Period").
Institution shall consider any such Sponsor comments in Good Faith. “Good Faith”
in this context means that the Institution’s researcher will consider Sponsor’s
comments in light of the researcher’s academic and scientific understanding, and
determine based on that understanding whether the proposed publication should be
revised to reflect the Sponsor’s comments. If during the Review Period, one
party notifies the other party in writing that it desires patent applications to
be filed on any inventions disclosed or contained in the disclosures, the
parties shall assist each other and will defer Publication for a period not to
exceed 60 days to permit the party’s respective patent counsels sufficient time
to evaluate patentability, prepare and file any desired patent applications. If
the Publication contains Sponsor’s Confidential Information as defined in
Section 3 and Sponsor requests Institution in writing to delete such Sponsor’s
Confidential Information, the Institution agrees to delete such Sponsor’s
Confidential Information (with the exception of Data and results).
 
10. Use of Name
 
10.1.
Neither Institution nor Sponsor may use the name, trademark, logo, symbol, or
other image or trade name of the other Party or its employees and agents in any
advertisement, promotion, or other form of publicity or news release or that in
any way implies endorsement without the prior written consent of an authorized
representative of the Party whose name is being used. Such approval will not be
unreasonably withheld.
 
 
 
7

 
 
 
 
10.2.
The Parties understand that the amount of any payment made hereunder may be
disclosed and made public by a Party as required by law or regulation, including
the Patient Protection and Affordable Care Act of 2010, provided that the
disclosure clearly designates the payment as having been made to Institution for
research and not to the physician.
 
10.3.
Institution may acknowledge the Sponsor’s support, including but not limited to
financial support as may be required by academic journals, professional
societies, funding agencies, and applicable regulations. Notwithstanding
anything to the contrary in this Agreement, Sponsor agrees to allow publicly
registered information about the Study to appear on Institution’s clinical
trials directory/website. Additionally, notwithstanding anything herein to the
contrary, Institution shall have the right to post Sponsor’s name, the Study
title, and the Study period, and funding amount, on Institution publicly
accessible lists of research conducted by the Institution.
 
11. Indemnification and Limitation of Liability
 
11.1
Sponsor agrees to defend, indemnify, and hold harmless the Institution and its
medical affiliates and affiliated hospitals, and each of their trustees,
officers, directors, governing bodies, subsidiaries, affiliates, investigators,
employees, IRB members, agents, successors, heirs and assigns  (collectively
referred to as "Institution’s Indemnitees"), from and against any third party
claims, loss, damage, cost and expense of claims (including reasonable
attorney’s fees) and suits alleged to be caused by or arising from the conduct
of the Study or use of the Study Drug or Study Device under this Agreement or
from the use of the Study results ("Claims"), regardless of the legal theory
asserted.
 
11.2.
Sponsor shall have no obligation to provide such indemnification to the extent
that such Claim is solely caused by Institution’s Indemnitee(s)’:  (1) failure
to adhere to and comply with all material and substantive specifications and
directions set forth in the Protocol (except to the extent such deviation is
reasonable to protect the rights, safety and welfare of the Study subjects); (2)
failure to comply with all applicable laws and regulations in the performance of
the Study, or (3) if such claim is directly caused by the negligent acts or
omissions of Institution’s Indemnitees(s).
 
11.3.
Subject to the limits and without waiving any immunities provided under
applicable law (including constitutional provisions, statutes and case law)
regarding the status, powers and authority of the Institution or the
Institution’s principal(s), Institution shall indemnify, hold harmless and
defend Sponsor, its directors, officers, employees and agents, (“Sponsor’s
Indemnitees”) from and against only those third party Claims to the extent
directly attributable to Institution’s negligence in its conduct of the Study.
Notwithstanding the above, Institution shall have no obligation to indemnify
Sponsor for any other Claims (including, but not limited to, infringement or
product liability Claims).
 
 
 
8

 
 
 
 
 
11.4.
The indemnified Party shall give notice to the indemnifying Party promptly upon
receipt of written notice of a Claim for which indemnification may be sought
under this Agreement, provided, however, that failure to provide such notice
shall not relieve indemnifying Party of its indemnification obligations except
to the extent that the indemnifying Party’s ability to defend such Claim is
materially, adversely affected by such failure. Indemnifying Party shall not
make any settlement admitting fault or incur any liability on the part of the
indemnified Party without indemnified Party’s prior written consent, such
consent not to be unreasonably withheld or delayed.  The indemnified Party shall
cooperate with indemnifying Party in all reasonable respects regarding the
defense of any such Claim, at indemnifying Party’s expense.  The indemnified
Party shall be entitled to retain counsel of its choice at its own expense. In
the event a Claim falls under this indemnification clause, in no event shall the
indemnified Party compromise, settle or otherwise admit any liability with
respect to any Claim without the prior written consent of the indemnifying
Party, and such consent not to be unreasonably withheld or delayed.
 
11.5.
EXCEPT FOR THE PARTIES’ OBLIGATIONS TO INDEMNIFY EACH OTHER PURSUANT TO THIS
AGREEMENT, NEITHER PARTY SHALL BE LIABLE FOR SPECIAL, CONSEQUENTIAL OR
INCIDENTAL DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, EVEN IF
ADVISED OF THE POSSIBILITY OF THE SAME.
 
12. Subject Injury
 
12.1.
If a Study subject suffers an adverse reaction, illness, or injury which, in the
reasonable judgment of the Principal Investigator, Sponsor’s Chief Medical
Officer and Institution, was directly caused by the Study Drug or Study Device
or any properly performed procedures required by the Protocol, Sponsor shall
reimburse Institution to the extent such costs are not reimbursed by Study
subject’s private insurance or Medicare/Medicaid insurance for all reasonable
and necessary costs of diagnosis and treatment of any Study subject’s injury,
including hospitalization, but only to the extent such expenses are not
attributable to (i) Institution's negligence or willful misconduct, or (ii) the
natural progression of an underlying or pre-existing condition or events, unless
exacerbated by participating in the Study.
 
13. Insurance
 
13.1.   
Institution shall, at its sole cost and expense maintain a policy or program of
insurance or self-insurance at the level of at least $1,000,000 per
occurrence (or per claim) and $3,000,000 annual aggregate to support its
obligations assumed in this Agreement. However, if Institution is a public
entity entitled to governmental immunity protections under applicable state law,
then Institution may provide liability coverage in accordance with any
limitations associated with the applicable law.
 
 
 
9

 
 
 
 
 
13.2.
Sponsor shall, at its sole cost and expense, procure and maintain commercial
general liability insurance, clinical trial insurance and products liability
insurance or equivalent self-insurance, unless otherwise indicated in an
attachment, in amounts not less than $3,000,000 per occurrence and $10,000,000
annual aggregate.  Such commercial general liability insurance, clinical trial
insurance and products liability insurance or equivalent self-insurance shall
provide contractual liability coverage for Sponsor’s indemnification obligations
herein. 

 
13.3.
Upon written request, either Party will provide evidence of its insurance or
self-insurance acceptable to the other Party.  Either Party will provide the
other Party with written notice of material change in its coverage which would
affect such Party’s ability to meet its obligations under this Agreement. A
Party’s inability to meet its insurance obligation constitutes material breach
of this Agreement.
 
14. Term and Termination
 
14.1.
This term of this Agreement shall commence upon the Effective Date and terminate
upon the completion of the Parties’ Study-related activities under the
Agreement, unless terminated early as further described in this Section.
 
14.2.
Sponsor has the right to terminate the Study upon thirty (30) days prior written
notice to the Institution. This Study may be terminated immediately at any time
for any reason by the Institution or Sponsor when, in their judgment or that of
the Principal Investigator, the Institution’s IRB, Scientific Review Committee,
if applicable, or the Food and Drug Administration, it is determined to be
inappropriate, impractical, or inadvisable to continue, in order to protect the
Study subjects' rights, welfare, and safety, or the IRB otherwise disapproves
the Study. If for any reason Principal Investigator becomes unavailable to
direct the performance of the work under this Agreement, Institution shall
notify Sponsor. If the Parties are unable to identify a mutually acceptable
successor, this Agreement may be terminated by either Party upon thirty (30)
days written notice.
 
14.3.
Notwithstanding the above, any Party may, in addition to any other available
remedies:
 
a) 
immediately terminate this Agreement upon the other Party’s material failure to
adhere to the Protocol, except for deviation required to protect the rights,
safety, and welfare of Study subjects; and/or
 
b) 
terminate this Agreement upon the other Party’s material default or breach of
this Agreement, provided that the defaulting/breaching Party fails to remedy
such material default, breach, or failure to adhere to the Protocol within
thirty (30) business days after written notice thereof.
 
14.4
In addition to any other available remedies, the Institution may immediately
suspend enrollment of new subjects under this Agreement if Sponsor fails to make
any payment under the terms of this Agreement or that certain payment plan in
the letter, dated August 27, 2019 from the Institution and countersigned by
Sponsor on August 28, 2019 by the due date indicated therein and attached hereto
as Exhibit C.
 
 
 
10

 
 
 
 
14.4.
In the event that this Agreement is terminated prior to completion of the Study,
for any reason, Institution shall:
 
a) 
notify the IRB that the Study has been terminated;
 
b) 
cease enrolling subjects in the Study;
 
c) 
cease treating Study subjects under the Protocol to the extent medically
permissible and appropriate;
 
d) 
terminate, as soon as practicable, all other Study activities; and
 
e) 
furnish to Sponsor any required final report for the Study in the form
reasonably acceptable to Sponsor.
 
Promptly following any such termination, Institution will provide to Sponsor
copies of Data collected pursuant to the Study Protocol. Upon written request,
the Parties shall return all Confidential Information of the other Party
provided under this Agreement provided, however, that the Parties may retain one
(1) copy of Confidential Information for record keeping purposes, monitoring its
obligations, and exercising its rights hereunder, subject to its ongoing
compliance with the confidentiality and non-use obligations set forth in this
Agreement.
 
14.5.
If this Study is terminated early by either Party, the Institution shall be
reimbursed for all work completed, on a pro rata basis, and reasonable costs of
bringing the Study to termination incurred through the date of termination, and
for non-cancelable commitments properly incurred through that date. Upon receipt
of notice of termination, Institution will use reasonable efforts to reduce or
eliminate further costs and expenses and will cooperate with Sponsor to provide
for an orderly wind-down of the Study.
 
14.6.
Subsections 1.4, 1.6, and 14.6, and Sections 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12,
13, 15, 19 and 23, shall survive any termination or expiration of this
Agreement, except that Section 3 shall survive for the period stated in Section
3.1. Any provision of this Agreement that by its nature and intent remains valid
after termination will survive termination.
 
15. Subject Material
 
15.1. Subject Material means any biologic material of human origin including,
without limitation, tissues, blood, plasma, urine, spinal fluid, or other fluids
derived from the Study subjects in accordance with and pursuant to the Protocol
(“Subject Material”).
 
15.2. Institution agrees to make the Subject Material available to the Sponsor
in accordance with the Protocol for the purposes of the Study. The Subject
Material may be used by the Sponsor, central lab, or other contracted party only
as allowed by the Study subject’s informed consent form or pertinent
institutional review board(s).  Sponsor agrees that any use of Subject
Materials, other than as allowed by the Study subject’s informed consent form,
will require additional IRB review and approval.
 
 
 
11

 
 
 
 
16. Subcontract
 
Institution has the right to subcontract to other sites to conduct the Study in
accordance with the Protocol with terms consistent with this Agreement with
written approval of the Sponsor, which approval shall not be unreasonably
withheld. If Institution subcontracts any Study related duties, Institution
shall contract with such subcontractors incorporating terms substantially
similar to the terms herein. Such subcontracts may be provided to the Sponsor
upon written request. The Sponsor has the right to subcontract to a third-party
CRO or Academic Research Organization (ARO) and assign Study-related duties and
rights to any Sponsor affiliate. If Sponsor subcontracts any Study-related
duties and rights, Sponsor remains responsible for any of those duties and
rights.
 
17. Notices
 
Any notice, authorization, approval, consent or other communication will be in
writing and deemed given:
a. Upon delivery in person;
b. Upon delivery by courier;
c. Upon delivery date by a nationally-recognized overnight delivery service such
as FedEx.
 
If to Sponsor:
GT Biopharma, Inc.
9350 Wilshire Blvd., Suite 203
Beverly Hills, CA 90212
Attn: Anthony Cataldo
Chairman and Chief Executive Officer
 
With a Copy to:
Steven Weldon
Chief Financial Officer
GT Biopharma, Inc.
9350 Wilshire Blvd., Suite 203
Beverly Hills, CA 90212
 
If to Institution:
Regents of the University of Minnesota
Sponsored Projects Administration
450 McNamara Alumni Center
200 Oak Street S.E.
Minneapolis, MN 55455
Attn: Bridget Foss
Principal Grant and Contract Administrator
 
With a copy to Principal Investigator:
Erica Warlick, MD
University of Minnesota
Division of Hematology, Oncology and Transplantation
420 Delaware Street SE
MMC 480Minneapolis, MN 55455
 
 
12

 
 
 
18. Independent Contractor
 
It is mutually understood and agreed that the relationship between Parties is
that of independent contractors. Neither Party is the agent, employee, partner,
joint venturer, or servant of the other. Except as specifically set forth
herein, neither Party shall have nor exercise any control or direction over the
methods by which the other Party performs work or obligations under this
Agreement. Further, nothing in this Agreement is intended to create any
partnership, joint ventures, lease, or equity relationship, expressly or by
implication, between the Parties.
 
19. Clinical Trial Registry
 
Prior to enrollment of the first subject in the Study, Sponsor agrees to ensure
that the Study is fully registered on www.clinicaltrials.gov in accordance with
the requirements of the International Committee of Medical Journal Editors
(ICMJE) and Public Law 110-85. Results of this Study will be reported in
compliance with applicable laws.
 
20. Non-Referral/Anti-Corruption Language
 
20.1.
The Parties agree that it is not their intent under this Agreement to induce or
encourage the unlawful referral of subjects or business between the Parties, and
there shall not be any requirement under this Agreement that either Party, its
employees or affiliates, including its medical staff, engage in any unlawful
referral of subjects to, or order or purchase products or services from, the
other Party.
 
20.2.
Each Party shall require that their employees, who are involved in the conduct
of the Study, will not offer, pay, request or accept any bribe, inducement,
kickback or facilitation payment, and shall not make or cause another to make
any offer or payment to any individual or entity for the purpose of influencing
a decision for the benefit of the other Party.
 
21. Force Majeure
 
If either Party hereto shall be delayed or hindered in, or prevented from, the
performance of any act required hereunder for any reason beyond such Party’s
direct control, including but not limited to, strike, lockouts, labor troubles,
governmental or judicial actions or orders, riots, insurrections, war, acts of
God, inclement weather, or other reason beyond the Party’s control (a
“Disability”) then such Party’s performance shall be excused for the period of
the Disability. Any Study timelines affected by a Disability shall be extended
for a period equal to the delay and any affected Budget shall be adjusted to
account for cost increases or decreases resulting from the Disability. The Party
affected by the Disability shall notify the other Party of such Disability as
provided for herein.
 
 
 
13

 
 
 
 
22. Counterparts
 
This Agreement may be executed in any number of counterparts, each of which
shall be an original and all of which together shall constitute one and the same
document, and is binding on all Parties notwithstanding that each of the Parties
may have signed different counterparts. Facsimiles or scanned copies of
signatures or electronic images of signatures shall be considered original
signature unless prohibited by applicable law.
 
23. Debarment
 
The Institution certifies that to its knowledge neither it, nor any of its
employees, agents or other persons performing the Study under its direction, is
currently debarred, suspended, or excluded under the Federal Food, Drug and
Cosmetic Act, as amended, or disqualified under the provisions of 21 CFR
§312.70. In the event that the Principal Investigator or any Study personnel
becomes debarred or disqualified during the term of this Agreement or within 1
year after termination of the Study, the Institution agrees to promptly notify
Sponsor after learning of such event. Institution certifies that it is not
excluded from a federal health care program, including Medicare and Medicaid. In
the event an Institution becomes excluded during the term of this Agreement or
within 1 year after termination of the Study, the Institution agrees to promptly
notify Sponsor after learning of such event.
 
24. Choice of Law – Any action brought against the Institution shall only be
brought in the courts of Hennepin County, Minnesota, USA, without regard to
conflict of laws principles.
 
25. Entire Agreement
 
Section and clause headings are used herein solely for convenience of reference
and are not intended as substantive parts of the Parties’ agreement. This
Agreement incorporates the Exhibits referenced herein. This written Agreement
constitutes the entire agreement between the Parties concerning the subject
matter, and supersedes all other or prior agreements or understandings, whether
written or oral, with respect to that subject matter. Any changes made to the
terms, conditions or amounts cited in this Agreement require the written
approval of each Party's authorized representative.
 
 
 
 
 
[Remainder of page intentionally blank. Signatures begin on next page]
 
 
 
 
14

 
 
 
SIGNATURE PAGE
 
The authorized representatives of the Parties have signed this Agreement as set
forth below:
 
REGENTS OF THE UNIVERSITY OF MINNESOTA
 
 
By: ___________________________________________
       Bridget Foss 
 
Title: Principal Grant and Contract Administrator
 
Date: __________________________________
 
GT BIOPHARMA, INC.
 
 
By: _________________________________________
Anthony Cataldo
 
Title: Chairman & Chief Executive Officer
 
Date: _______________________________________
 
 
READ AND ACKNOWLEDGED
 
 
By: __________________________________________
Erica Warlick, M.D.
 
Title: Principal Investigator
 
Date: _______________________________________
 
 
 
Attachments
 
Exhibit A – GTB-3550 Clinical Trial Protocol and Responsibilities
Exhibit B – Budget
Exhibit C – Payment Plan Letter Agreement
 
 
 
 
 
15
